Reversed and Remanded; Opinion Filed May 7, 2021




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00975-CV

                CITY OF DALLAS, Appellant
                           V.
  STAMATINA HOLDINGS, LLC, ANGELOS HARRIS KOLOBOTOS,
AKA, ANGELOS KOLOBOTOS, AKA, ANGELOS KOLOMBOTOS, AKA,
    ANGELOS KOLOBETOS, AKA, ANGELOS KOLOBOPOS, 1918
      DULUTH, DALLAS COUNTY, TEXAS, IN REM, Appellees

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-20-13349

                            MEMORANDUM OPINION
                    Before Justices Osborne, Pedersen, III, and Nowell
                                Opinion by Justice Nowell
        The trial court rendered a temporary injunction requiring appellees to remedy

several city code violations at an apartment complex purportedly owned by

Stamatina Holdings, LLC (Stamatina)1 and requiring the City to restore natural gas

service to the property within 24 hours despite the existence of code violations

relating to the natural gas line. The temporary injunction order does not set the case


    1
      Stamatina is an entity owned by Angelos Harris Kolobotos. Kolobotos purported to transfer title to
the property to Stamatina in 2016, however, records indicate Stamatina was not registered as an entity until
2019. The City filed counterclaims against Stamatina, Kolobotos, and the property in rem.
for trial on the merits and does not require appellees to post a bond. See TEX. R. CIV.

P. 683, 684. The City filed this accelerated appeal, see TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(4), and argues the temporary injunction is void and must be dissolved.

We agree. A temporary injunction that fails to comply with rules 683 and 684 is

void. Accordingly, we reverse the trial court’s temporary injunction, dissolve the

injunction, and remand this case for further proceedings.

      We issue this memorandum opinion because the parties are familiar with the

facts and the legal issues are settled. TEX. R. APP. P. 47.4. Briefly, the City received

complaints about the condition of the apartment complex and its inspectors found

several health and safety code violations at the property. In particular, they found a

gas leak that required Atmos Energy to shut off the natural gas supply. Inspector

Renee Paramo returned to the property a few days later and found a plumber

performing work on the gas line, but without a city permit. She instructed the

plumber to obtain the necessary permit to complete his work. The inspection also

revealed that the gas line was not buried at the required depth and was made of

corrosive material. These violations rendered the gas line unsafe. Paramo contacted

Atmos to flag the property as requiring a city permit, certifying completion of the

necessary repairs, before reconnecting the gas service. Appellees later obtained a

permit to repair the gas line. However, a tenant contacted Paramo a few days later

to report a strong gas smell in the apartment. Atmos determined the gas line was still

leaking and disconnected gas service.
                                          –2–
        Angelos Harris Kolobotos (Kolobotos) later scheduled a plumbing inspection

at the property in an attempt to restore the gas service. The inspector observed that

the gas line was still buried at too shallow a depth and the corrosive material in the

line had not been replaced. Because the property was not in compliance with code

requirements, the inspector did not authorize a permit to restore the gas service.

        Kolobotos filed a pro se petition on behalf of Stamatina and the tenants of the

property.2 He requested a temporary injunction against the City to allow the natural

gas supply to be restored. The City filed counterclaims against Stamatina,

Kolobotos, and the property in rem. The City requested a temporary injunction

requiring appellees to remedy the City Code violations, including repairs to the gas

line. The trial court conducted a hearing on the City’s application for a temporary

injunction. Following the hearing, the trial court issued a temporary injunction

granting the City’s requested relief, but also ordering the City to allow gas to be

restored to the property within 24 hours of the order. The temporary injunction did

not set a date for trial on the merits and did not set a bond for appellees to obtain the

injunctive relief against the City. The City filed this accelerated appeal, which

suspended enforcement of the injunction.




    2
      Kolobotos is not an attorney and lacks authority to represent a corporation or other individuals in
court proceedings. See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456
(Tex. 1996) (per curiam). Ownership of the property is not clear from the record, but there is no dispute
that Kolobotos maintains control of the property.
                                                  –3–
       The City raises two issues on appeal. In the first issue, the City argues the trial

court abused its discretion because the temporary injunction does not comply with

rule 683 of the rules of civil procedure. In the second issue, the City argues the trial

court abused its discretion because the temporary injunction does not set a bond for

appellees as required by rule 684.

       We review the trial court’s granting or denying a temporary injunction for an

abuse of discretion. Indep. Capital Mgmt., L.L.C. v. Collins, 261 S.W.3d 792, 795

(Tex. App.—Dallas 2008, no pet.). Rule 683, in relevant part, requires every order

granting a temporary injunction to set forth the reasons for its issuance and include

an order setting the cause for trial on the merits with respect to the ultimate relief

sought. TEX. R. CIV. P. 683. The procedural requirements of rule 683 are mandatory

and must be strictly followed. Id. A temporary injunction order that fails to comply

with the requirements of rule 683 is void. Qwest Commc’ns Corp. v. AT & T Corp.,

24 S.W.3d 334, 337 (Tex. 2000) (per curiam); Collins, 261 S.W.3d at 795.

       The temporary injunction before us does not include an order setting the case

for trial on the merits with respect to the ultimate relief sought. Therefore, the order

does not comply with rule 683, is void, and must be dissolved. See Interfirst Bank

San Felipe, N.A. v. Paz Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986) (per curiam);

Collins, 261 S.W.3d at 795. We sustain the City’s first issue. Because the temporary

injunction is void for failure to set the case for trial on the merits, we need not address

the City’s second issue. TEX. R. APP. P. 47.1.
                                           –4–
      We reverse the trial court’s temporary injunction, dissolve the injunction, and

remand this case for further proceedings.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
                                            JUSTICE




200975f.p05




                                        –5–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CITY OF DALLAS, Appellant                     On Appeal from the 193rd Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00975-CV          V.                Trial Court Cause No. DC-20-13349.
                                              Opinion delivered by Justice Nowell.
STAMATINA HOLDINGS, LLC,                      Justices Osborne and Pedersen, III
ANGELOS HARRIS KOLOBOTOS,                     participating.
AKA, ANGELOS KOLOBOTOS,
AKA, ANGELOS KOLOMBOTOS,
AKA, ANGELOS KOLOBETOS,
AKA, ANGELOS KOLOBOPOS,
1918 DULUTH, DALLAS
COUNTY, TEXAS, IN REM,
Appellees

      In accordance with this Court’s opinion of this date, the November 9, 2020
temporary injunction of the trial court is REVERSED, the temporary injunction is
DISSOLVED, and this cause is REMANDED to the trial court for further
proceedings.

      It is ORDERED that appellant CITY OF DALLAS recover its costs of this
appeal from appellees STAMATINA HOLDINGS, LLC, ANGELOS HARRIS
KOLOBOTOS, AKA, ANGELOS KOLOBOTOS, AKA, ANGELOS
KOLOMBOTOS, AKA, ANGELOS KOLOBETOS, AKA, ANGELOS
KOLOBOPOS, 1918 DULUTH, DALLAS COUNTY, TEXAS, IN REM.


Judgment entered this 7th day of May, 2021.




                                      –6–